                        Case 1:19-cv-07723-CM Document 73 Filed 10/21/19 Page 1 of 1
                         Case 1:19-cv-07723-CM Document 72 Filed 10/17/19 Page 1 of 1

IJ GreenbergTraurig
          Cynthia E. Neldl
          Tel 518·689-1435
          Fax 518-689-1499
          neldlc@gtlaw.com


                                                                   October 17, 2019


          VIAECF

          Honorable Colleen McMahon
          United States District Judge
          Southern District of New York
          500 Pearl Street, Room 2550
          New York, New York 10007

                      Re:        Cummings v. City of New York, et al., 19-CV-7723-CM

          Dear Chief Judge McMahon:

                  We represent Defendant Lenard Larry McKelvey a/k/a Charlamagne tha God in the above-
          referenced proceeding. As Your Honor is aware, Mr. McKelvey, the Hechinger Defendants, the
          City Defendants, the DOE Defendants, and the Daily News Defendants (together, the "Moving
          Defendants") have submitted Rule 12 motions to dismiss this proceeding. On October 7, 2019,
          Plaintiff submitted a letter motion seeking an extension of time to file papers in opposition to the
          pending motions to dismiss. The Moving Defendants opposed Plaintiffs request for an extension
          of time to file oppositions and/or requested additional time to file reply papers until November 4,
          2019, in the event the Court granted Plaintiffs request. By text order dated October 8, 2019, the
          Court granted Plaintiff's request for an extension and accepted Plaintiff's opposition papers.

                  On behalf of the Moving Defendants, we hereby respectfully reiterate the request for
          additional time to file reply papers until November 4, 2019. Plaintiffs counsel's October 7th letter
          indicated his consent to such a request.

                      Thank you for the Court's consideration in this regard.

                                                               Respectfully submitted,

                                                         GREENBERG TRAURIG, LLP




           CEN/KLM/lmd




Greenberg Tmmig, LLP I Attorneys lit Law
\4Sta'·e 1,rri'et I t,trFtoor   A!flil"y,NV'J)f;7   'l ,,1 1;18689.:400 I F+l 518(,89!499
